Citation Nr: 9910627	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  98-10 790	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
osteoarthritis of the lumbosacral spine.


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1986 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which increased the evaluation 
assigned the veteran's back disability from 10 to 40 percent.


REMAND

The veteran contends that the evaluation assigned his back 
disability should be increased to reflect more accurately the 
severity of his symptomatology.  A mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
As the veteran in this case has claimed that his back 
disability has worsened, his claim is deemed well grounded.  
However, prior to adjudication of the veteran's claim, 
additional development is needed.

In a letter received at the RO in September 1997, the veteran 
wrote that he had spoken to a physician at a VA medical 
clinic in Detroit the previous year regarding his back.  At 
present, there are no pertinent outpatient treatment records 
in the claims file.  The veteran did not specify that this 
conversation took place during the course of treatment; 
however, since this is a possibility, the RO should attempt 
to obtain records of this visit and any other visits during 
which the veteran received back treatment. 

In addition, in a VA Form 9 (Appeal to Board of Veterans' 
Appeals) received in June 1998, the veteran contends that his 
back disability interferes with his ability to obtain a job 
that provides adequate income to support his family.  His 
contention raises the issue of entitlement to an increased 
evaluation on an extraschedular basis.  Although the RO cited 
the regulatory provision pertinent to this issue in a May 
1998 Statement of the Case (SOC), it did discuss the 
applicability of the provision in the Reasons and Bases 
section of the SOC.  In light of the veteran's contention, 
the RO should ensure that its evaluation on remand is 
considered on both schedular and extraschedular bases. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a back 
disability since May 1997.  After 
securing any necessary release(s), the RO 
should obtain and associate with the 
claims file all records of that 
treatment.

2.  Thereafter, the RO should 
readjudicate the veteran's claim based on 
the additional evidence received.  In 
evaluating the severity of the veteran's 
disability, the RO should consider all 
applicable rating codes, 38 C.F.R. §§ 
4.40, 4.45, 4.59, and DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The RO also should 
determine whether the veteran's claim 
should be submitted to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service, for 
consideration on an extraschedular 
evaluation under the provisions of 38 
U.S.C.A. § 3.321(b)(1).  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case (SSOC) and provided an 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review.

The purpose of this REMAND is to further develop the 
veteran's claim, and the 

Board intimates no opinion, favorable or unfavorable, as to 
the merits of this claim.  The veteran is free to submit any 
additional evidence he wishes to have considered in 
connection with his appeal; however, no action is required 
until he is otherwise notified.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









